SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrantx Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Sec. 240.14a-12 The Gabelli Multimedia Trust Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: THE GABELLI MULTIMEDIA TRUST INC. One Corporate Center Rye, New York 10580-1422 (914) 921-5070 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on May 14, 2012 To the Shareholders of THE GABELLI MULTIMEDIA TRUST INC. Notice is hereby given that the Annual Meeting of Shareholders of The Gabelli Multimedia Trust Inc., a Maryland Corporation (the “Fund”), will be held on May 14, 2012, at 1:00 p.m., local time, at The Cole Auditorium, The Greenwich Library, 101 West Putnam Avenue, Greenwich, Connecticut 06830 (the “Meeting”), and at any adjournments or postponements thereof for the following purposes: 1. To consider and vote upon the election of two (2) Directors of the Fund, one (1) Director to be elected by the holders of the Fund’s Common Stock and holders of its 6.00% Series B Cumulative Preferred Stock and Series C Auction Rate Cumulative Preferred Stock (together, the “Preferred Stock”), voting togetheras a single class, and one (1) Director to be elected by the holders of the Preferred Stock voting as a separate class (Proposal 1); and 2. To consider and vote upon such other matters, including adjournments, as may properly come before said Meeting or any adjournments or postponements thereof. These items are discussed in greater detail in the attached Proxy Statement. The close of business on March 19, 2012, has been fixed as the record date for the determination of shareholders entitled to notice of and to vote at the Meeting and any adjournments or postponements thereof. YOUR VOTE IS IMPORTANT REGARDLESS OF THE SIZE OF YOUR HOLDINGS IN THE FUND. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, WE ASK THAT YOU PLEASE VOTE PROMPTLY. INSTRUCTIONS FOR THE PROPER VOTING AND/OR EXECUTION OF PROXIES ARE SET FORTH ON THE INSIDE COVER. SHAREHOLDERS MAY AUTHORIZE THEIR PROXY BY TELEPHONE OR THE INTERNET BY FOLLOWING THE INSTRUCTIONS ACCOMPANYING THE PROXY CARD, VOTING INSTRUCTION FORM OR NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS. ALTERNATIVELY, SHAREHOLDERS MAY AUTHORIZE THEIR PROXY BY SIGNING AND DATING THE PROXY CARD OR VOTING INSTRUCTION FORM AND RETURNING IT IN THE ACCOMPANYING POSTAGE-PAID ENVELOPE. By Order of the Board of Directors, AGNES MULLADY Secretary April 4, 2012 INSTRUCTIONS FOR SIGNING PROXY CARDS TO BE RETURNED BY MAIL The following general rules for signing proxy cards may be of assistance to you and avoid the time and expense to the Fund involved in validating your vote if you fail to sign your proxy card properly. 1. Individual Accounts: Sign your name exactly as it appears in the registration on the proxy card. 2. Joint Accounts: Either party may sign, but the name of the party signing should conform exactly to thename shown in the registration. 3. All Other Accounts: The capacity of the individual signing the proxy card should be indicated unless it isreflected in the form of registration. For example: Registration Valid Signature Corporate Accounts ABC Corp. ABC Corp., by John Doe, Treasurer ABC Corp. John Doe, Treasurer ABC Corp. c/o John Doe, Treasurer John Doe ABC Corp., Profit Sharing Plan John Doe, Trustee Trust Accounts ABC Trust Jane B. Doe, Trustee Jane B. Doe, Trustee u/t/d 12/28/78 Jane B. Doe Custodian or Estate Accounts John B. Smith, Cust. f/b/o John B. Smith, Jr. UGMA John B. Smith John B. Smith, Executor Estate of Jane Smith John B. Smith, Executor INSTRUCTIONS FOR TELEPHONE/INTERNET VOTING Various brokerage firms may offer the convenience of providing you with voting instructions via telephone or the Internet to vote your shares held through such firms. Instructions for authorizing your proxy to vote your shares by telephone or Internet are included with each of the Notice of Internet Availability of Proxy Materials and the proxy card. THE GABELLI MULTIMEDIA TRUST INC. ANNUAL MEETING OF SHAREHOLDERS May 14, 2012 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors (the “Board,” the members of which are referred to as “Directors”) of The Gabelli Multimedia Trust Inc., a Maryland corporation (the “Fund”), for use at the Annual Meeting of Shareholders of the Fund to be held on May 14, 2012, at 1:00 p.m., local time, at The Cole Auditorium, The Greenwich Library, 101 West Putnam Avenue, Greenwich, Connecticut 06830 (the “Meeting”), and at any adjournments thereof. A Notice of Internet Availability of Proxy Materials is being mailed on April 4, 2012. In addition to the solicitation of proxies by mail, officers of the Fund and officers and regular employees of Computershare Trust Company, N.A. (“Computershare”), the Fund’s transfer agent, and affiliates of Computershare or other representatives of the Fund may also solicit proxies by telephone, Internet, or in person. In addition, the Fund has retained Morrow & Co., LLC to assist in the solicitation of proxies for an estimated fee of $1,000 plus reimbursement of expenses. The Fund will pay the costs of the proxy solicitation and the expenses incurred in connection with preparing, printing and mailing the Notice of Internet Availability of Proxy Materials and/or Proxy Statement and its enclosures. The Fund will also reimburse brokerage firms and others for their expenses in forwarding solicitation materials to the beneficial owners of its Shares (as defined below) . The Fund’s most recent annual report, including audited financial statements for the fiscal year ended December 31, 2011, is available upon request, without charge, by writing to the Secretary of the Fund, One Corporate Center, Rye, New York 10580-1422, by calling the Fund at 800-422-3554, or via the Internet at www.gabelli.com. If the proxy is properly executed and returned in time to be voted at the Meeting, the Shares represented thereby will be voted “FOR” the election of the nominees as Directors as described in this Proxy Statement, unless instructions to the contrary are marked thereon, and at the discretion of the proxy holders as to the transaction of any other business that may properly come before the Meeting. Any shareholder who has submitted a proxy has the right to revoke it at any time prior to its exercise either by attending the Meeting and voting his or her Shares in person, or by submitting a letter of revocation, or a later dated proxy to the Fund at the above address prior to the date of the Meeting. A quorum of shareholders is constituted by the presence in person or by proxy of the holders of a majority of the outstanding Shares of the Fund entitled to vote at the Meeting. Whether or not a quorum is present, the chairman of the Meeting may adjourn the Meeting indefinitely, or from time to time, to a date not more than 120 days after the original record date, without notice other than announcement at the Meeting. Absent the establishment of a subsequent record date and the giving of notice to the holders of record thereon, the adjourned Meeting must take place not more than 120 days after the original record date. At such adjourned Meeting at which a quorum shall be present, any business may be transacted which might have been transacted at the Meeting as originally notified. The Fund may postpone or cancel the Meeting by making a public announcement through a press release, or in a document publicly filed by the Fund with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended (the “1934 Act”), of such postponement or cancellation prior to the Meeting. Notice of the date, time, and place to which the Meeting is postponed shall be given not less than ten days prior to such date and otherwise in the manner described herein. 1 The close of business on March 19, 2012, has been fixed as the record date for the determination of shareholders entitled to notice of and to vote at the Meeting and all adjournments thereof. The Fund has two classes of stock outstanding: common stock, par value $0.001 per share (the “Common Stock”), and preferred stock consisting of (i) 6.00% Series B Cumulative Preferred Stock (“Series B Preferred”) and (ii) Series C Auction Rate Cumulative Preferred Stock (“Series C Preferred”), each having a par value of $0.001 per share (together, the “Preferred Stock” and together with the Common Stock, the “Shares”). The holders of the Common Stock and Preferred Stock are each entitled to one vote on each matter to properly come before the Meeting for each full share held. On the record date, there were 18,060,672 shares of Common Stock, 791,014 shares of Series B Preferred, and 600 shares of Series C Preferred, outstanding. The following persons were known to the Fund to be beneficial owners of more than 5% of the Fund’s outstanding shares of Common Stock as of the record date: Name and Address of Beneficial Owner(s) Title of Class Amount of Shares and Nature of Ownership Percent of Class Lazard Asset Management LLC Common 2,405,544 (beneficial) 13.3% 30 Rockefeller Plaza New York, NY 10112 As of the record date, there were no persons known to the Fund to be beneficial owners of more than 5% of the Fund’s outstanding shares of Preferred Stock. SUMMARY OF VOTING RIGHTS ON PROXY PROPOSALS Proposal Common Stockholders Preferred Stockholders 1. Election of Directors Common and Preferred Stockholders, voting together as a single class, vote to elect one Director: Anthony R. Pustorino Common and Preferred Stockholders, voting together as a single class, vote to elect one Director: Anthony R. Pustorino Preferred Shareholders, voting as a separate class, vote to elect one Director: James P. Conn 2. Other Business Common and Preferred Stockholders, voting together as a single class. In order that your Shares may be represented at the Meeting, your vote is requested on the following matters: 2 PROPOSAL 1: TO ELECT TWO (2) DIRECTORS OF THE FUND Nominees for the Board of Directors The Board consists of eight Directors, seven of whom are not “interested persons” of the Fund (as defined in the Investment Company Act of 1940, as amended (the “1940 Act”)). The Fund divides the Board into three classes, each class having a term of three years. Each year, the term of office of one class will expire. James P. Conn and Anthony R. Pustorino have each been nominated by the Board for election to serve for a three year term to expire at the Fund’s 2015 Annual Meeting of Shareholders and until their successors are duly elected and qualified. Each of the Directors of the Fund has served in that capacity since the April 6, 1994, organizational meeting of the Fund with the exception of Mr. Fahrenkopf, who became a Director of the Fund on August 18, 1999, Dr. Roeder, who became a Director of the Fund on November 17, 1999, Mr. Colavita, who became a Director of the Fund on August 15, 2001, and Mr. Dube, who became a Director of the Fund on June 23, 2010. All of the Directors of the Fund, with the exception of Mr. Dube, are also directors or trustees of other investment companies for which Gabelli Funds, LLC (the “Adviser”) or its affiliates serve as investment adviser. The classes of Directors are indicated below: Nominees to Serve Until 2015 Annual Meeting of Shareholders James P. Conn Anthony R. Pustorino Directors Serving Until 2014 Annual Meeting of Shareholders Frank J. Fahrenkopf, Jr. Werner J. Roeder Salvatore J. Zizza Directors Serving Until 2013 Annual Meeting of Shareholders Mario J. Gabelli, CFA Gregory R. Dube Anthony J. Colavita Under the Fund’s Charter and the 1940 Act, holders of the Fund’s outstanding Preferred Stock, voting as a separate class, are entitled to elect two Directors, and holders of the Fund’s outstanding Common Stock and Preferred Stock, voting together as a single class, are entitled to elect the remaining Directors. The holders of the Fund’s outstanding Preferred Stock would be entitled to elect the minimum number of additional Directors that would represent a majority of the Directors in the event that dividends on the Fund’s Preferred Stock are in arrears for two full years. No dividend arrearages exist as of the date of this Proxy Statement. Messrs. Colavita and Conn are currently the Directors elected solely by the holders of the Fund’s Preferred Stock. Mr. Colavita’s term as Director is scheduled to expire at the Fund’s 2013 Annual Meeting of Shareholders, and therefore, he is not standing for election at the Meeting. A quorum of the Preferred Stockholders must be present in person or by proxy at the Meeting in order for the proposal to elect Mr. Conn to be considered. Unless instructions are provided to the contrary, it is the intention of the persons named in the proxy to vote the proxy “FOR” the election of the nominees named above. Each nominee has indicated that he has consented to serve as a Director if elected at the Meeting. If, however, a designated nominee declines or otherwise becomes unavailable for election, the proxy confers discretionary power on the persons named therein to vote in favor of a substitute nominee or nominees. 3 Information about Directors and Officers Set forth in the table below are the existing Directors, including those Directors who are not considered to be “interested persons,” as defined in the 1940 Act (the “Independent Directors”), two of whom are nominated for re-election to the Board of the Fund, and officers of the Fund, including information relating to their respective positions held with the Fund, a brief statement of their principal occupations and, in the case of the Directors, their other directorships during the past five years (excluding other funds managed by the Adviser), if any. Name, Position(s) Address(1) and Age Term of Office and Length of Time Served(2) Principal Occupation(s) During Past Five Years Other Directorships Held by Director During Past Five Years Number of Portfolios to Fund Complex(3) Overseen by Director INTERESTED DIRECTOR(4): Mario J. Gabelli Chairman and Chief Investment Officer Age: 69 Since 1994*** Chairman, Chief Executive Officer and Chief Investment Officer – Value Portfolios of GAMCO Investors, Inc. and Chief Investment Officer – Value Portfolios of Gabelli Funds, LLC and GAMCO Asset Management Inc.; Director/Trustee or Chief Investment Officer of other registered investment companies in the Gabelli/GAMCO Funds Complex; Chief Executive Officer of GGCP, Inc. Director of Morgan Group Holdings, Inc. (holding company); Chairman of the Board and Chief Executive Officer of LICT Corp. (multimedia and communication services company); Director of CIBL, Inc. (broadcasting and wireless communications); Director of RLJ Acquisition, Inc. (blank check company) 27 INDEPENDENT DIRECTORS/NOMINEES(5): Anthony J. Colavita(6)(7) Director Age: 76 Since 2001*** President of the law firm of Anthony J. Colavita, P.C. — 35 James P. Conn(6) Director Age: 74 Since 1994* Former Managing Director and Chief Investment Officer of Financial Security Assurance Holdings Ltd. (insurance holding company) (1992-1998) Director of First Republic Bank (banking) through January 2008 and Director of La Quinta Corp. (hotels) through January 2006 19 Gregory R. Dube Director Age: 57 Since 2010*** Managing Member and Chairman of Roseheart Associates — 1 Frank J. Fahrenkopf, Jr. Director Age: 72 Since 1999** President and Chief Executive Officer of the American Gaming Association; Co-Chairman of the Commission on Presidential Debates; Former Chairman of the Republican National Committee (1983-1989) Director of First Republic Bank (banking) 7 Anthony R. Pustorino(7) Director Age: 86 Since 1994* Certified Public Accountant; Professor Emeritus, Pace University Director of LGL Group, Inc. (diversified manufacturing) (2002-2010) 13 Werner J. Roeder Director Age: 71 Since 1999** Medical Director of Lawrence Hospital and practicing private physician — 22 Salvatore J. Zizza Director Age: 66 Since 1994** Chairman of Zizza & Associates Corp. (financial consulting) since 1978; Chairman of Metropolitan Paper Recycling, Inc. (recycling) since 2006; Chairman of BAM Inc. (manufacturing) since 2000; Chairman of E-Corp English (business services) since 2009 Non-Executive Chairman and Director of Harbor BioSciences, Inc. (biotechnology); Vice Chairman and Director of Trans-Lux Corporation (business services); Chairman and Chief Executive Officer of General Employment Enterprises, Inc. (staffing); Director of Bion Environmental Technologies (technology) 2005-2008; Director of Earl Schieb Inc. (automotive painting) through April 2009 29 4 Name, Position(s) Address(1) and Age Term of Office and Length of Time Served(2) Principal Occupation(s) During Past Five Years Other Directorships Held by Director During Past Five Years Number of Portfolios to Fund Complex(3) Overseen by Director DIRECTOR EMERITUS(8): Thomas E. Bratter Director Emeritus Age: 72 Since 2001(9) Director, President, and Founder of The John Dewey Academy (residential college preparatory therapeutic high school) — 3 Name, Position(s)
